Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00344-CR

                                     IN RE Kevin Lamar JOHNSON

                                    Original Mandamus Proceedings 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 19, 2013

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On May 31, 2013, relator filed a pro se petition for writ of mandamus in which he asserts

he has filed various motions requesting DNA/Latent Fingerprint Testing pursuant to Texas Code

of Criminal Procedure 64.01, a motion for summary judgment, and a motion for appointment of

counsel on June 16, 2010, January 19, 2011, and May 12, 2011. Relator asserts he wrote to the

trial court on May 2, 2011, June 17, 2011, May 14, 2012, September 28, 2012, and January 24,

2013, asking about the status of his motions, but he has received no response. Relator asks this

court to compel the district clerk to provide him with notice of receipt of his motions and compel

the trial court to rule on his motions. We have no mandamus jurisdiction over a district clerk

unless the issuance of the writ is necessary to enforce our jurisdiction. In re Coronado, 980 S.W.2d
1
 This proceeding arises out of Cause No. 2002CR4779, styled State of Texas v. Kevin Lamar Johnson, pending in the
227th Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen, Jr. presiding.
                                                                                       04-13-00344-CR


691, 692 (Tex. App.—San Antonio 1998, orig. proceeding). Relator has not established that the

writ he is requesting is necessary to enforce our jurisdiction. Therefore, we DENY relator’s

request that we issue a writ of mandamus against the district clerk.

       However, this court has the authority to issue a writ of mandamus against “a judge of a

district or county court in the court of appeals district” and other writs as necessary to enforce our

appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). On June 6, 2013,

respondent filed a response to relator’s petition, stating that the trial court has now appointed

relator an attorney to represent relator in connection with his motions for post-conviction DNA

testing. Accordingly, the petition for writ of mandamus is DENIED AS MOOT. See TEX. R. APP.

P. 52.8(a).


                                                  PER CURIAM

 Do not publish




                                                 -2-